DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, “the lateral surface” lacks antecedent basis.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0377265 to Yu in view of US Patent No. 10,494,161 to Fosse.
Regarding claim 1, Yu discloses a container (Fig 9) comprising a cover (2) having a cover top (A, Fig 9 below), a lateral face (B, Fig 9 below) extending from a periphery of the cover top, the cover having a protruding portion formed by the lateral face (B) together with cover top (A), the lateral face having at least one recess (23) which includes a top opening (F, Fig 9 below) being wider from periphery of the cover to lateral surface at a top of the recess, and a bottom (G, Fig 9 below) being narrower than the top of the recess from the periphery to the lateral surface, the at least one recess located between two reinforcement portions (231), a contact face (232) formed between the two reinforcement portions (231), the at least one recess (23) defined between the contact face and the two reinforcement portions, a base (1) including a top opening which is defined by a peripheral wall (C, Fig 9 below), the cover being mounted to the top opening of the base to form a space (D, Fig 9 below) between the base and cover, the peripheral wall of the base having an area which forms a reception area located corresponding to the recess of the cover, the reception area having a stop wall (E, Fig 9 below) that extends from peripheral wall, a snapping member extending from reception area and having a protrusion (132), the protrusion being shaped to engaged with the recess (23) to connect cover (2) to the base (1), the recess located between the stop wall and the snapping member when the protrusion of the base is engage with the recess of the cover (Fig 10a-10c).  Yu does not 

    PNG
    media_image1.png
    877
    699
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    705
    640
    media_image2.png
    Greyscale



Regarding claim 2, Yu further discloses a lip (H, Fig 9 below) extending from reception area along top opening of the base, the lateral face of the cover including a skirt (I, Fig 9 below) extending therefrom.
Regarding claim 3, Yu further discloses the skirt (I) contacts the lip (H) when cover (2) is mounted to the base (1) (Fig 10c).

Regarding claim 5, Yu further discloses an extension portion member (131) extending from protrusion of the base.
Regarding claim 6, Yu further discloses the protrusion including a recessed portion (133) formed in rear side thereof.
Regarding claim 8, Yu further discloses the base (1) and cover (2) are shaped to include a curve periphery (Fig 9).
Regarding claim 9, Yu further discloses multiple recesses (23), multiple protrusions (132), number of protrusions same as number of recesses (Fig 9).
Regarding claim 10, Yu further discloses multiple recesses (23) and multiple snapping members (132), number of protrusions of snapping members same as number of recesses (Fig 9).
Regarding claim 11, Yu further discloses multiple recesses (23), number of snapping members (132) same as number of recesses (23), each snapping member includes a protrusion (Fig 9).

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that the prior art does not teach a stop wall extending from the peripheral wall.  However, Yu discloses a stop wall (E) at the area of the reception area, the stop wall extending from the peripheral wall.  Applicant further argues that the recess of Yu is U-shaped and has an even width from top to bottom.  However, the width of the top of the recess when measured from the outer periphery of the .
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., trapezoid shape recess) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735